Citation Nr: 0804629	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-01 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for cause of the veteran's 
death. 


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service with the Philippine 
Commonwealth Army from January 1942 to March 1946.  

The veteran was also a Prisoner of War (POW) from April 1942 
to September  1942.  He died in June 1983.  The appellant is 
the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs Regional Office in Manila, the Republic 
of the Philippines.  In that decision, the RO denied that 
there was any new and material evidence of service connection 
for the cause of the veteran's death.


FINDINGS OF FACT

1.  An unappealed RO decision in April 1996 denied a claim of 
entitlement to service connection for cause of the veteran's 
death on the basis that the cause of death was undetermined, 
and the evidence failed to show that the death was related to 
military service. 

2.  Evidence of record since the April 1996 denial of this 
claim is not material as it does not suggest any cause of 
death that may have been incurred in or aggravated by 
service.


CONCLUSION OF LAW

No new and material evidence has been received to allow for 
reopening the claim of service connection for cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for cause of the veteran's 
death in an April 1996 rating decision.  The RO gave the 
appellant notice of this denial on May 7, 1996, but she did 
not initiate an appeal.  Therefore, that RO rating decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The appellant filed her claim to reopen in December 2004.  
For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim for service 
connection for cause of death before proceeding to the merits 
on appeal.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death-e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).

Service connection will be granted if it is shown that the 
veteran suffered from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

The April 1996 RO rating decision denied a claim of 
entitlement to service connection for cause of the veteran's 
death on the basis that the cause of death was undetermined, 
and the evidence failed to show that the death was related to 
military service.  Evidence of record included service 
medical records and a notice of inpatient treatment at Santo 
Tomas University Hospital for 17 days in May 1972, although 
the complaints for which the veteran was treated were not 
specified.

As noted above, he was a POW from April 1942 to September 
1942.  He was examined in March 1946 upon his separation from 
service, at which time he was noted as having no disability, 
wound, injury, or disease.  A death certificate from the city 
of San Juan indicated that the veteran died in June 1983 with 
the cause of death "undetermined".

At the time of his death, the veteran was not in receipt of 
an award of service connection for any disease or disability.  
The veteran himself never filed any claim for service 
connection.

The appellant filed requests to reopen the claim for service 
connection for cause of death in June 2001 and April 2002.  
In response to each request, the RO notified the appellant 
that she must submit new and material evidence in order that 
the claim be reopened, yet the appellant did not submit any 
evidence in response to either letter.  The appellant filed a 
request to reopen in December 2004, to which she attached 
clinical records.  The December 2004 claim is the basis of 
this appeal.

Evidence of record since the April 1996 RO rating decision 
includes medical records from V. Luna General Hospital.  
These records indicated treatment of the veteran for 
ankylostomiasis from December 1947 to January 1948.  These 
previously unconsidered records are "new", but not 
"material" as the diagnosed conditions were not shown to 
have caused the veteran's death over 35 years later.

Additional evidence includes the appellant's assertions that 
POWs are eligible for compensation for a given list of 
disabilities such as beriberi, pellagra, or chronic 
dysentery.  The appellant also alludes to presumptive service 
connection for illness caused by radiation exposure.  
However, no evidence has been submitted beyond the 
appellant's own statements to support the contention that the 
veteran's death was related to any of the illnesses for which 
service connection is presumptive due to POW status.  Nor has 
any evidence been submitted to support a contention of 
radiation exposure to the veteran.  

The appellant is competent to report symptoms subject to 
personal observation.  However, as a lay person, she is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

Simply stated, these lay statements do not have the medical 
expertise to say the veteran's death was related to any 
illness that may have been incurred in or aggravated by 
service.

The appellant has submitted statements and a medical record 
relating to her own current physical condition.  However, it 
would be the veteran's condition or disability at the time of 
his death that must be the basis of this decision.  The 
evidence submitted makes no indication that the veteran had a 
service-connected or permanent and total disability at the 
time of his death.
 
The Board takes note of the lay statement offered by Mr. 
"E.B." detailing the appellant's difficulties experienced 
in pursuing this claim.  Unfortunately, the Board does not 
have the authority to address this matter, as any conflicts 
the appellant may have with non-VA personnel are beyond the 
Board's scope of jurisdiction.

In this case, the Board finds that no new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) has been 
received since the April 1996 rating decision.  The evidence 
submitted since the RO last denied this claim does not offer 
any clarity as to the cause of the veteran's death.  The 
claim for service connection has therefore not been reopened.

Duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the context of claims to reopen and claims for Dependency 
and Indemnity Compensation (DIC), VA has a duty to tailor its 
VCAA notice to meet the unique circumstances of the 
particular case.  In new and material claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a DIC claim, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).   

The Board finds that predecisional RO letters in September 
2001, May 2002, and January 2005 substantially complied with 
the VCAA notice requirements.  These letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  She was asked to submit evidence and/or 
information in her or his possession to the RO.  She was 
provided the definition of new and material evidence.  She 
was not specifically advised of the basis for the prior final 
denial, but such error is harmless as she was advised of her 
duty to submit "evidence showing the veteran died in service 
or medical evidence showing that the veteran's service 
connected conditions caused or contributed to the veteran's 
death," which is the basis for the prior final denial.  

During his lifetime, the veteran had not been in receipt of 
an award of service connection for any disease or disability 
so there were no circumstances warranting a tailoring of the 
notice as indicated in Hupp.  As the claim is denied, any 
notice defect with respect to the potential issue of an 
effective date of award is moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Based upon the above, the Board finds that a reasonable 
person could be expected to understand from this notice what 
was needed to substantiate the claim.  The appellant has 
demonstrated her understanding of the presumptive POW 
conditions and that the dispositive issue on appeal concerns 
medical nexus evidence.  As such, the Board finds that there 
have been no notice errors that have resulted in any 
prejudice to the appellant or affected the essential fairness 
of the adjudication.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
All such records identified by the appellant were obtained by 
the RO.

The VCAA appears to have left intact the requirement that an 
appellant present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  

Regarding the duty to assist, VA has no duty to obtain 
medical opinion absent a reopening of the claim.  38 C.F.R. § 
3.159(c)(4)(iii).  Therefore, obtaining a medical opinion is 
not warranted in this case.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.





ORDER

No new and material evidence has been received, therefore the 
claim for service connection for cause of death is not 
reopened and remains denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


